

115 HR 4404 IH: State CHIP Flexibility Act of 2017
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4404IN THE HOUSE OF REPRESENTATIVESNovember 15, 2017Mr. Emmer (for himself, Mr. Lewis of Minnesota, Mr. Peterson, and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXI of the Social Security Act to provide for an exception to the reduction to State
			 allotments under the Children’s Health Insurance Program for fiscal year
			 2018.
	
 1.Short titleThis Act may be cited as the State CHIP Flexibility Act of 2017. 2.Exception to reduction to State CHIP allotments for fiscal year 2018Clause (iv) of section 2104(m)(2)(B) of the Social Security Act (42 U.S.C. 1397dd(m)(2)(B)) is amended by adding at the end the following: The previous sentence shall not apply in the case of any such amounts that remain so available for fiscal year 2018 to the extent that such amounts are with respect to expenditures of the State incurred during any quarter in fiscal year 2017 for which the State could have submitted a claim for Federal financial participation either under the State child health plan or, pursuant to section 2105(g), under the State plan under title XIX, and submitted such claim for Federal financial participation under the State child health plan after September 30, 2017, but before December 31, 2017..
		